PER CURIAM
In this action for personal injuries, defendant filed a third-party complaint against Mar-Kem (USA) Corporation. After some preliminary discovery procedures were completed, the third-party defendant filed a “Motion to Dismiss and Alternative Motions for Summary Judgment and Motion to Strike,” together with a memorandum and supporting affidavits. After further discovery, the third-party defendant was dismissed without prejudice by a stipulated order signed by counsel for plaintiff, defendant and third-party defendant.
Plaintiff appeals from a judgment entered on a jury verdict following trial on this action against defendant. His notice of appeal was not served on third-party defendant MarKem, as required by ORS 19.023(2)(a). Failure to serve the notice of appeal on a party who has appeared in an action is, jurisdictional, ORS 19.033, requiring dismissal of the appeal. Jacobson v. Mt. Park Home Owners Assn., 65 Or App 269, 670 P2d 633 (1983), rev den 296 Or 253 (1984).
Appeal dismissed.